Exhibit MEMBERSHIP INTEREST PURCHASE AGREEMENT Among BIMINI CAPITAL MANAGEMENT, INC., ORCHID ISLAND TRS, LLC and CITIGROUP GLOBAL MARKETS REALTY CORP. Dated as of May 27, 2008 TABLE OF CONTENTS ARTICLE I DEFINITIONS 1 Section 1.1. Definitions 1 Section 1.2. Other Defined Terms; Interpretation 3 ARTICLE II PURCHASE AND SALE OF MEMBERSHIP INTERESTS 4 Section 2.1. Purchase and Sale 4 Section 2.2. Purchase Price 4 Section 2.3. Closing 4 Section 2.4. Expiration of Option 5 Section 2.5. Cancellation of Rights 5 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER 5 Section 3.1. Organization and Qualification 6 Section 3.2. Authority; Binding Effect of Agreement 6 Section 3.3. No Conflicts 6 Section 3.4. Consents and Approvals 6 Section 3.5. Ownership of Purchased Membership Interests 6 Section 3.6. Non-Foreign Status 7 Section 3.7. No Other Representations 7 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER AND THE COMPANY 7 Section 4.1. Organization and Qualification 7 Section 4.2. Authority; Binding Effect of Agreement 7 Section 4.3. No Conflicts 7 Section 4.4. Consents and Approvals 8 Section 4.5. Financial Statements 8 Section 4.6. Ownership of Company Membership Interests 8 Section 4.7. Operating Agreement 8 Section 4.8. Restricted Securities 9 Section 4.9. Subscriber Bears Economic Risk 9 Section 4.10. Acquisition For Own Account 9 Section 4.11. Accredited Investor 9 Section 4.12. Information 9 Section 4.13. No Public Market 9 Section 4.14. Legends 9 Section 4.15. No Other Representations 10 ARTICLE V COVENANTS AND OTHER AGREEMENTS 10 Section 5.1. Transfer Taxes 10 Section 5.2. Public Announcements 10 Section 5.3. Further Assurances; Post-Closing Cooperation 10 Section 5.4. Financial Statements for 2008 10 Section 5.5. Transfer Approved 10 Section 5.6. Withdrawal as a Member of the Company 10 ARTICLE VI CONDITIONS TO OBLIGATIONS OF PARTIES 11 Section 6.1. Conditions Precedent to Each Party’s Obligations at the Closing 11 Section 6.2. Conditions Precedent to the Obligations of Seller at Closing 11 Section 6.3. Conditions to the Obligations of Purchaser at Closing 12 ARTICLE VII DISPUTE RESOLUTION 12 Section 7.1. Survival of Representations and Warranties 12 Section 7.2. Damages. 13 ARTICLE VIII MISCELLANEOUS 13 Section 8.1. Notices 13 Section 8.2. Entire Agreement 14 Section 8.3. Expenses 14 Section 8.4. Waiver 14 Section 8.5. Amendment 14 Section 8.6. No Third-Party Beneficiary 14 Section 8.7. Assignment; Binding Effect 14 Section 8.8. Consent To Jurisdiction And Service Of Process 15 Section 8.9. Invalid Provisions 15 Section 8.10. Governing Law 15 Section 8.11. Counterparts 15 Section 8.12. Interpretation 15 MEMBERSHIP INTEREST PURCHASE AGREEMENT MEMBERSHIP INTEREST PURCHASE AGREEMENT, dated as of May 27, 2008, by and among CITIGROUP GLOBAL MARKETS REALTY CORP., a New York corporation (“Seller”), BIMINI CAPITAL MANAGEMENT, INC., a Maryland corporation (“Purchaser”), and ORCHID ISLAND TRS, LLC, a Delaware limited liability company (the “Company”). BACKGROUND WHEREAS, pursuant to a Membership Interest Purchase, Option and Investor Rights Agreement, dated as of December 21, 2006, by and among Seller, Purchaser and the Company (the “Initial Purchase Agreement”), Seller purchased a non-voting Class B membership interest in the Company constituting 7.5% of the issued and outstanding limited liability company interests of the Company (the “Purchased Membership Interests”) from Purchaser; and WHEREAS, Seller now wishes to sell and dispose of, and Purchaser wishes to purchase, the Purchased Membership Interests on the terms and subject to the conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the premises and of the mutual covenants and agreements herein contained and other valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties agree as follows: ARTICLE I DEFINITIONS Section 1.1.Definitions. (a)As used in this Agreement, the following terms shall have the following meanings: “Affiliate” means, with respect to any Person, any other Person that directly, or indirectly through one or more intermediaries, controls or is controlled by or is under common control with the Person specified.The term “control” (including the terms “controlling,” “controlled by” and “under common control with”) means possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a Person, whether through the ownership of voting securities, by contract or otherwise. “Agreement” means this Membership Interest Purchase Agreement together with the Exhibits attached hereto. “Business Day” means any day other than a Saturday, Sunday or any day on which banks located in New York City, New York are authorized or required to be closed for the conduct of regular banking business. “Closing” means the closing of the sale and purchase of the Purchased Membership Interests as contemplated by this Agreement. “Company Membership Interests” means the issued and outstanding limited liability company interests in the Company regardless of class or series. “Encumbrances” means any and all liens, encumbrances, charges, security interests, mortgages, pledges, options, title defects, or other adverse claims or restrictions on title of any nature whatsoever and, when used with respect to the Purchased Membership Interests, shall include without limitation, any rights of first refusal or first offer, proxies, voting trusts or agreements. “GAAP” means United States generally accepted accounting principles as in effect on the date of this Agreement. “Governmental Authority” means any international, supranational, national, provincial, regional, federal, state, municipal or local government, any instrumentality, subdivision, court, administrative or regulatory agency or commission or other authority thereof, or any quasi-governmental or private body exercising any regulatory, taxing, importing or other governmental or quasi-governmental authority. “Losses” means any and all damages, fines, fees, penalties, deficiencies, liabilities, claims, losses (excluding loss of value), demands, judgments, settlements, actions, obligations and costs and expenses (including interest, court costs and the reasonable fees and costs of attorneys, accountants and other experts). “Material Adverse Effect” or “Material Adverse Change” means any effect or change that would be materially adverse to the business of the Company, taken as a whole, or to the ability of any party to consummate timely the transactions contemplated hereby; provided that none of the following shall be deemed to constitute, and none of the following shall be taken into account in determining whether there has been, a Material Adverse Effect or Material Adverse Change:any adverse change, event, development, or effect arising from or relating to (1) national or international political or social conditions, including the engagement by the United States in hostilities, whether or not pursuant to the declaration of a national emergency or war, or the occurrence of any military or terrorist attack upon the U.S., or any of its territories, possessions, or diplomatic or consular offices or upon any military installation, equipment or personnel of the U.S., (2) changes in U.S. generally accepted accounting principles, (3) changes in laws, rules, regulations, orders, or other binding directives issued by any Governmental Authority, (4) the taking of any action contemplated by this Agreement and the other agreements contemplated hereby, or (5) the announcement or consummation of the transactions contemplated by this Agreement. “Operating Agreement” means the Seventh Amended and Restated Limited Liability Company Agreement of the Company dated as of July 20, 2007, attached hereto as Exhibit A. “Ordinary Course of Business” means the ordinary course of business consistent with past practice (including with respect to quantity and frequency). “Person” means any natural person, corporation, general partnership, limited partnership, limited or unlimited liability company, proprietorship, joint venture, other business organization, trust, business trust, union, association, Governmental Authority or other entity. “Securities Act” means the Securities Act of 1933, as amended from time to time, and the rules and regulations promulgated thereunder. “Subsidiary” means, with respect to any Person, any other Person (i)of which the first Person owns directly or indirectly 50% or more of the outstanding voting stock or other equity interest in the other Person; (ii)of which the first Person or any other Subsidiary of the first Person is a general partner or (iii)of which securities or other ownership interests having ordinary voting power to elect a majority of the board of directors or other persons performing similar functions with respect to the other Person are at the time owned by the first Person and/or one or more of the first Person’s Subsidiaries. “Tax” or “Taxes” means (a) any and all U.S. federal, state, local, or foreign income, gross receipts, license, payroll, employment, excise, severance, stamp, occupation, premium, windfall profits, environmental, customs duties, capital stock, franchise, profits, withholding, social security (or similar, including the Federal Insurance Contributions Act), unemployment, disability, real property, personal property, sales, use, transfer, registration, value added, alternative or add-on minimum, estimated, or other tax of any kind or any charge of any kind in the nature of (or similar to) taxes whatsoever, including any interest, penalty, or addition thereto, whether disputed or not and (b) any liability for the payment of any amounts of the type described in clause (a) of this definition as a result of being a member of an affiliated, consolidated, combined or unitary group for any period, as a result of any tax sharing or tax allocation agreement, arrangement or understanding, or as a result of being liable for another person’s taxes as a transferee or successor, by contract or otherwise. Section 1.2.Other Defined Terms; Interpretation. (a)Other terms defined are in the other parts of this Agreement indicated below: “Amended and Restated Guaranty” 6.2(c) “Closing Date” 2.3 “Company” Preamble “Financial Projections” 4.5(b) “Financial Statements” 4.5(a) “Initial Purchase Agreement” Recitals “Parent Guaranty” 6.2(c) “Purchase Price” 2.2 “Purchased Membership Interests” Recitals “Purchaser” Preamble “Repurchase Agreement” 6.2(c) “Seller” Preamble (b)For the purposes of this Agreement, except to the extent that the context otherwise requires: (i)when a reference is made in this Agreement to an Article, Section or Exhibit, such reference is to an Article or Section of, or an Exhibit to, this Agreement unless otherwise indicated; (ii)the table of contents and headings for this Agreement are for reference purposes only and do not affect in any way the meaning or interpretation of this Agreement; (iii)whenever the words “include,” “includes” or “including” (or similar terms) are used in this Agreement, they are deemed to be followed by the words “without limitation”; (iv)the words “hereof,” “herein” and “hereunder” and words of similar import, when used in this Agreement, refer to this Agreement as a whole and not to any particular provision of this Agreement; (v)all terms defined in this Agreement have their defined meanings when used in any certificate or other document made or delivered pursuant hereto, unless otherwise defined therein; (vi)the definitions contained in this Agreement are applicable to the singular as well as the plural forms of such terms; (vii)if any action is to be taken by any party hereto pursuant to this Agreement on a day that is not a Business Day, such action shall be taken on the next Business Day following such day; (viii)references to a Person are also to its heirs, personal representatives, permitted successors and assigns; (ix)the use of “or” is not intended to be exclusive unless expressly indicated otherwise; (x)“contract” includes any note, bond, mortgage, indenture, deed of trust, loan, credit agreement, franchise concession, contract, agreement, permit, license, lease, purchase order, sales order, arrangement or other commitment, obligation or understanding, whether written or oral; (xi)“assets” shall include “rights,” including rights under contracts; and (xii)“reasonable efforts” or similar terms shall not require the waiver of any rights under this Agreement. ARTICLE II PURCHASE AND SALE OF MEMBERSHIP INTERESTS Section 2.1.Purchase and Sale.At the Closing, upon the terms and subject to the conditions of this Agreement, Seller shall sell, transfer, assign, convey and deliver to Purchaser, and Purchaser shall purchase from Seller, the Purchased Membership Interests, free and clear of all Encumbrances (other than Encumbrances created by Purchaser or arising under this Agreement, the Initial Purchase Agreement, the Operating Agreement, the Securities Act or any applicable state law). Section 2.2.Purchase Price.The purchase price (the “Purchase Price”) to be paid to Seller by Purchaser for the Purchased Membership Interests at the Closing shall be US $50,000, to be paid in immediately available funds. Section 2.3.Closing.The Closing shall be held at the offices of Thacher Proffitt & Wood LLP, Two World Financial Center, New York, New York 10281, at any time after the satisfaction or waiver of all of the conditions (other than those conditions that by their nature are to be satisfied by actions taken at Closing, but subject to the fulfillment or waiver of those conditions) set forth in ARTICLE VI, but no later than on May 27, 2008 (the “Closing Date”). Section 2.4.Expiration of Option. Seller acknowledges that the right to purchase Company Membership Interests from Purchaser constituting 7.49% of all of the Company Membership Interests then outstanding, which right Purchaser granted to Seller pursuant to the Initial Purchase Agreement, has expired and is of no further effect. Section 2.5.Cancellation of Rights.
